Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Vacated
1.	Applicant is advised that the Notice of Allowance mailed 04/01/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(b) as anticipated by Sun et al (US application 2012/0288167).
With regard to claim 1, Sun et al disclosed detecting a first face in a first image (refer to Paragraph 0015); 
analyzing, by the computing device, features of the detected first face to generate a set of facial feature descriptors, wherein individual facial feature descriptors describe individual features that differ from features described by other facial feature descriptors in the set 
generating, by the computing device and based on the set of facial feature descriptors of the detected first face, a face signature based on: (1) individual ones of the multiple facial feature descriptors of the set of facial feature descriptors and (2) corresponding individual ones of the multiple features of the detected face (refer to Paragraph 0020); and
identifying a that uniquely identifies the detected first face in a second image as being similar to the first face, at least within a scope of the analyzed features, based on the generated face signature (refer to Paragraphs 0056 and 0065).
With regard to claim 2, Sun et al disclosed where the generated face signature is sufficient to identify faces in other images that are of a same person as the detected face (refer to Paragraph 0057).
With regard to claim 3, Sun et al disclosed further comprising generating, by the computing device based on the analyzed features of the detected face, a quality score of the detected face (refer to Paragraph 0015).
With regard to claim 4, Sun et al disclosed where the quality score is influenced based on whether or not the detected face is located near an edge of the image (refer to Paragraph 0015).
With regard to claim 5, Sun et al disclosed where the quality score is influenced based on whether or not the detected face is cut off in the image (refer to Paragraph 0028).                    
With regard to claim 6, Sun et al disclosed further comprising generating, by the computing device based on the analyzed features of the detected face, an expression of the detected face (refer to Paragraph 0014).
	With regard to claim 7, Sun et al disclosed further comprising generating, by the computing device based on the analyzed features of the detected face, a pose of the detected face (refer to Paragraph 0003).
Claims 8-20 are similarly analyzed and rejected the same as claims 1-7.

Other Prior Art Cited

3.    	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (9495764), (8433114), (8384714) and (7460730).

Conclusion
4.    	Any inquiry concerning this communication or earlier communications from
the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452. If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http ://pair-direct. u spto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11/16/2020.
/YOSEF KASSA/
Primary Examiner, Art Unit 2663.